420 F.2d 1383
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUEEN CITY COACH COMPANY, Respondent.
No. 13705.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1970.
Decided March 9, 1970.

On Application for Enforcement of an Order of the National Labor Relations Board.
Jesse I. Etelson, Atty., N.L.R.B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Nancy M. Sherman, Atty., N.L.R.B., on the brief), for petitioner.
Ernest W. Machen, Jr., Charlotte, N. C. (Blakeney, Alexander & Machen, Charlotte, N. C., on the brief), for respondent.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Upon consideration of the Board's application for enforcement of its order and after hearing oral argument, the court is of the view that the order is well supported by the record as a whole.


2
The order is hereby enforced.